Hall, Judge.
This is an appeal by the defendant in a personal injury suit from the denial of its motion for a new trial. The jury returned a verdict for plaintiff in the amount of $110,209.
1. The defendant enumerates as error the charge of the trial court relating to the right of the plaintiff to recover damages for “loss of future earnings” upon the ground that there was no evidence to support such a charge. Proper objection was made to this charge at the trial.
We have said that there are three elements related to working ability in the aggregate compensation for permanent injury; that each is determined in a different way; and that one element, “loss of future earnings,” must be based on solid evidence of what a person’s future earnings would have been but for the injury. Jones v. Hutchins, 101 Ga. App. 141 (113 SE2d 475); Hunt v. Williams, 104 Ga. App. 442 (122 SE2d 149). See also 14 Mercer L. Rev. 48, 50.
In this case plaintiff not only presented no probative evidence of any definite earnings he would lose because of his condition but in fact showed that he was presently able to work and was employed at a wage greater than he had ever before earned.
By charging the law on the plaintiff’s right to recover for loss of future earnings, the trial judge committed error.
2. We need not decide whether the remaining enumerations show error or harm to the defendant, as they need not and are not likely to occur on another trial.

Judgment reversed.


Jordan, P. J., and Whitman, J., concur.